Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 4, 5, 7, 8, 10-15, 18-20, 22-28, and 30 are amended
	- claims 9, 21, and 29 are cancelled
	- claims 31-33 are new
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 04/21/2022.


Response to Arguments

Regarding independent claims 1, 14, 23, and 27 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Regarding claim 1, Applicant submits the OA has not shown that Kim, Oteri, Yang, and Qualcomm, whether considered alone or in combination, teaches or suggests “reporting the differential CSI feedback comprises transmitting a differential CSI feedback report, wherein transmitting the differential CSI feedback report comprises: transmitting a plurality of feedback components associated with one or more first CSI feedback stages of the different CSI feedback report; after transmitting the plurality of feedback components, determining an updated feedback component for a first feedback component of the plurality of feedback components; and transmitting the updated feedback component during a subsequent second CSI feedback stage of the differential CSI feedback report,” as recited in amended claim 1.” on page 12, filed on 04/21/2022, with respect to Kim et al (U.S. 2014/0079146 Al, hereinafter “Kim”), in view of Oteri et al. (U.S. 2018/0205442 Al, hereinafter “Oteri”), and further in view of Yang et al. US Pub 2010/0099364 (hereinafter “Yang”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Fu et al. US Pub 2015/0365925 (hereinafter “Fu”) and of Li et al. Foreign Patent WO 2012/020862 (hereinafter “Li”), in combination with previously applied references Kim and Oteri. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 8, 10-15, 19-20, 22-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US Pub 2014/0079146 (hereinafter “Kim”), in view of Fu et al. US Pub 2015/0365925 (hereinafter “Fu”) and of Oteri et al. US Pub 2018/0205442 (hereinafter “Oteri”), and further in view of Li et al. Foreign Patent WO2012/020862 (hereinafter “Li”). 
Regarding claim 1 (Currently Amended)
Kim discloses a method for wireless communication by a user equipment (UE) (“a method and apparatus for transmitting and receiving channel state information in a wireless communication system” [0003]), comprising: 
receiving a configuration for reporting channel state information (CSI) feedback (“FIGS. 11 and 12 are directed to an embodiment in which the eNB transmits CSI-RS and channel state information feedback configuration explicitly” [0140]; Figs. 11-12); and
reporting CSI feedback according to the configuration (“the UE generates and transmits the channel state information according to a feedback configuration predetermined based on the received information.  It is enough for the eNB to provide the UE with the information necessary for determining the channel state information generation and transmission method.” [0140]; Figs. 11-12),
In an analogous art, Fu discloses wherein the configuration comprises at least an indication (i.e. “Channel state information request information value” in Table 3; [0049]) of when the UE is to report (“TABLE 3 Channel state information request information value; Description; 00 Not to report aperiodic CSI; 01 to report aperiodic CSI, and to use wideband CQI reporting mode of periodic CSI reporting; 10 to report aperiodic CSI, and to use a differential CQI reporting mode compared to the periodic wideband CQI; 11 to report aperiodic CSI, and to use a subband CQI feedback reporting mode selected by the UE” Table 3) and reporting differential CSI feedback (“the reporting mode of CSI may be a wideband CQI reporting mode, a differential CQI reporting mode compared to the wideband CQI or a subband CQI feedback reporting mode selected by the UE.” [0042])
wherein reporting the differential CSI feedback comprises transmitting a differential CSI feedback report (“when the channel state information request information is “10”, it is instructed to report CSI simultaneously on the PUCCH or the PUSCH transmitting the HARQ-ACK feedback information of the PDSCH, and the mode of reporting CSI is a differential CQI reporting mode compared to the wideband CQI;” [0046]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, to include Fu’s method for reporting channel state information (CSI), in order to enhance the flexibility of CSI transmission (Fu [0009-0010]).
Kim and Fu do not specifically teach wherein transmitting the differential CSI feedback report comprises: transmitting a plurality of feedback components associated with one or more first CSI feedback stages of the different CSI feedback report.
In an analogous art, Oteri discloses wherein transmitting the differential CSI feedback report comprises: transmitting a plurality of feedback components (“CSI-based WiFi feedback may be improved, for example, by one or more of the following: (i) line of sight/non-line of sight (LOS/NLOS) multi-component feedback, e.g., dominant and other Eigen modes” [0141]) associated with one or more first CSI feedback stages of the different CSI feedback report (“example of Multi-Stage CSI feedback” Figs. 27-30).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Fu, to include Oteri’s method of resource feedback between an access point and a plurality of stations using OFDMA or MIMO signaling in order to maximize resources utilization and minimize feedback overhead (Oteri [0004]). 
Kim, Fu, and Oteri do not specifically teach after transmitting the plurality of feedback components, determining an updated feedback component for a first feedback component of the plurality of feedback components; and transmitting the updated feedback component during a subsequent second CSI feedback stage of the differential CSI feedback report.
In an analogous art, Li discloses a method for CQI feedback (see Fig. 4. One skilled in the art can adapt Li’s teaching to apply on CSI instead of CQI) wherein after transmitting the plurality of feedback components (step S425 “Wideband CQI feedback” in Fig. 4; “Then the terminal may transmit a first channel quality information on the estimated downlink channel which is an average of all subband CQIs (Channel quality indicators) at S425. At this time, a channel quality of the subband CQI is a channel quality when the downlink signal is precoded by the downlink precoding matrix.” [0090]; Fig. 4), determining an updated feedback component (step 450 “subband CQI feedback” in Fig. 4) for a first feedback component (first an average CQI for M subbands and then additional/updated CQI for specific ones of those subbands) of the plurality of feedback components (step S440 “differential M selected subband CQI feedback” in Fig. 4.); and 
transmitting the updated feedback component during a subsequent second CSI feedback stage of the differential CSI feedback report (step 460 “differential subband CQI feedback” in Fig. 4; [102]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Fu and Oteri, to include Li’s method for collecting feedback channel information, in order to maximize resources utilization and minimize feedback overhead (Li [3]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s method for collecting feedback channel information into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, wherein:
Li further discloses wherein: the differential CSI feedback report is an aperiodic differential CSI feedback report (“The differential subband CQIs (similarly to CSIs) encoded differentially using 2 bits relative to its respective wideband CQI by PUSCH which is aperiodical feedback.” [0105-0106].
Oteri further discloses the indication triggers the UE to transmit an aperiodic differential CSI feedback report (“The AP may send out a stage 1 CSI request or trigger frame.  The trigger frame may request limited CSI information (e.g., a non-MIMO or scalar value)… The feedback request may be a scheduled trigger frame.  In the scheduled trigger frame, the AP may request information from a specific STA.  The feedback request may be a random access trigger frame.  For a random access trigger frame, each STA may randomly accesses the UL multi-user resources.  The feedback request may be random access and/or scheduled resources.  When scheduling the response, the access point may allocate one or more resource units for each station to provide data.” [0259]); and
reporting differential CSI feedback comprises transmitting the aperiodic differential CSI feedback report (“In aperiodic reporting, the WTRU may feedback more detailed information in a single reporting instance.  The feedback may be transmitted on the Physical Uplink Shared Channel (PUSCH) and the report timing may be triggered by Downlink Control Information (DCI).” [0113-0114]) in response to the indication (“STA(s) may send responses to the APs stage 1 CSI feedback request.” [0260]).

Regarding claim 3
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 2, further comprising:
Oteri further discloses periodically transmitting one or more non-differential CSI feedback reports (i.e. full CSI feedback report) over one or more time periods prior to receiving the configuration (“The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0257]; [0263]).

Regarding claim 4 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 3, wherein:
Oteri further discloses at least one feedback component associated with an initial CSI feedback stage of the one or more first CSI feedback stages is skipped and replaced by one of the one or more non-differential CSI feedback reports (“The AP may identify a desired band/RU based on a first stage feedback (e.g., SNR or MCS Feedback).  The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0257]; [0263]) transmitted in the one or more time periods (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250] and furthermore “Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]).
	wherein each of the CSI feedback stages refers to a different instance in time (each feedback stage is triggered by different trigger frame in the time domain “The AP may send out a stage 1 CSI request or trigger frame.  The trigger frame may request limited CSI information (e.g., a non-MIMO or scalar value). This may enable the AP at a future time to request more detailed information on a specific sub-set of subcarriers.” [0259] and “The AP may send a stage 2 CSI trigger to the STAs (e.g., for the specific band of interest).  On receiving the CSI, a data transmission trigger frame for DL beamformed transmission may be sent, e.g., as shown in FIG. 28. FIG. 28 is an example of Multi-Stage CSI feedback with scheduled stage 1/2 trigger frames and explicit downlink data trigger frame.” [0263]; Fig. 28 and furthermore “The AP may combine the user scheduling frame and stage 2 CSI feedback frame, e.g., as shown in FIGS. 27 and 29.  FIG. 27 is an example of multi-stage CSI feedback with scheduled stage 1/2 trigger frames and no explicit downlink data trigger frame.  FIG. 29 is an example of multi-stage CSI feedback with scheduled and random access stage 1 and 2 trigger frames and no explicit downlink data trigger frame.” [0264]; Figs. 27, 29) in which the UE reports the corresponding differential CSI feedback (“Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]).

Regarding claim 8 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, wherein:
Oteri further discloses the indication triggers the UE to periodically transmit the differential CSI feedback report over one or more time periods (“The AP may send out a stage 1 CSI request or trigger frame.  The trigger frame may request limited CSI information (e.g., a non-MIMO or scalar value)… The feedback request may be a scheduled trigger frame.  In the scheduled trigger frame, the AP may request information from a specific STA.  The feedback request may be a random access trigger frame.  For a random access trigger frame, each STA may randomly accesses the UL multi-user resources.  The feedback request may be random access and/or scheduled resources.  When scheduling the response, the access point may allocate one or more resource units for each station to provide data.” [0259]); and
reporting differential CSI feedback comprises transmitting, during each time period, the differential CSI feedback report (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250-0251]).

Regarding claim 10 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, further comprising:
Oteri further discloses signaling an indication of one of the first CSI feedback stages that corresponds to the updated feedback component (“The AP may identify a desired band/RU based on a first stage feedback (e.g., SNR or MCS Feedback).” [0257]).

Regarding claim 11 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, 
Oteri further discloses wherein the transmitted updated feedback component replaces the first feedback component (“Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]); “and one or more second feedback components of the plurality of feedback components transmitted after the first feedback component (“The AP may identify a desired band/RU based on a first stage feedback (e.g., SNR or MCS Feedback).  The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0257] and furthermore “The AP may send a stage 2 CSI trigger to the STAs (e.g., for the specific band of interest).  On receiving the CSI, a data transmission trigger frame for DL beamformed transmission may be sent, e.g., as shown in FIG. 28. FIG. 28 is an example of Multi-Stage CSI feedback with scheduled stage 1/2 trigger frames and explicit downlink data trigger frame.  A STA may reply with UL MU CSI feedback (e.g., for the specific band) using one of more of the following.  The feedback may be based on time or frequency domain differential feedback.” [0263]).

Regarding claim 12 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, 
Oteri further discloses wherein the transmitted updated feedback component replaces the first feedback component (“A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.” [0251]).

Regarding claim 13 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, wherein:
Fu further discloses the differential CSI feedback report is a single differential CSI feedback report (“when the channel state information request information is “10”, it is instructed to report CSI simultaneously on the PUCCH or the PUSCH transmitting the HARQ-ACK feedback information of the PDSCH, and the mode of reporting CSI is a differential CQI reporting mode compared to the wideband CQI;” [0046]);
the indication (i.e. “Channel state information request information value” in Table 3; [0049]) triggers the UE to transmit the single differential CSI feedback report (“when the channel state information request information is “10”, it is instructed to report CSI simultaneously on the PUCCH or the PUSCH transmitting the HARQ-ACK feedback information of the PDSCH, and the mode of reporting CSI is a differential CQI reporting mode compared to the wideband CQI;” [0046]); and
reporting differential CSI feedback comprises transmitting the single differential CSI feedback report in response to the indication (“TABLE 3 Channel state information request information value; Description; 00 Not to report aperiodic CSI; 01 to report aperiodic CSI, and to use wideband CQI reporting mode of periodic CSI reporting; 10 to report aperiodic CSI, and to use a differential CQI reporting mode compared to the periodic wideband CQI; 11 to report aperiodic CSI, and to use a subband CQI feedback reporting mode selected by the UE” Table 3).

Regarding claim 14 (Currently Amended)
Kim discloses a method for wireless communication (“a method and apparatus for transmitting and receiving channel state information in a wireless communication system” [0003]) by a base station (BS) (i.e. “eNB” [0140]), comprising: 
determining a first configuration for a user equipment (UE) to use for reporting differential channel state information (CSI) feedback (“FIGS. 11 and 12 are directed to an embodiment in which the eNB transmits CSI-RS and channel state information feedback configuration explicitly” [0140]; Figs. 11-12); and
signaling the first configuration to the UE (“the UE generates and transmits the channel state information according to a feedback configuration predetermined based on the received information.  It is enough for the eNB to provide the UE with the information necessary for determining the channel state information generation and transmission method.” [0140]; Figs. 11-12), 
Kim does not specifically teach wherein the first configuration comprises at least an indication of when the UE is to report differential CSI feedback.
In an analogous art, Fu discloses wherein the first configuration comprises at least an indication of when the UE (i.e. “Channel state information request information value” in Table 3; [0049]) is to report differential CSI feedback (“the reporting mode of CSI may be a wideband CQI reporting mode, a differential CQI reporting mode compared to the wideband CQI or a subband CQI feedback reporting mode selected by the UE.” [0042]),
wherein the differential CSI feedback comprises a differential CSI feedback report (“TABLE 3 Channel state information request information value; Description; 00 Not to report aperiodic CSI; 01 to report aperiodic CSI, and to use wideband CQI reporting mode of periodic CSI reporting; 10 to report aperiodic CSI, and to use a differential CQI reporting mode compared to the periodic wideband CQI; 11 to report aperiodic CSI, and to use a subband CQI feedback reporting mode selected by the UE” Table 3):
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, to include Fu’s method for reporting channel state information (CSI), in order to enhance the flexibility of CSI transmission (Fu [0009-0010]).
Kim and Fu do not specifically teach receiving one or more first feedback components associated with one or more first CSI feedback of the differential CSI feedback report.
In an analogous art, Oteri discloses receiving one or more first feedback components associated with one or more first CSI feedback of the differential CSI feedback report  (“CSI-based WiFi feedback may be improved, for example, by one or more of the following: (i) line of sight/non-line of sight (LOS/NLOS) multi-component feedback, e.g., dominant and other Eigen modes” [0141]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Fu, to include Oteri’s method of resource feedback between an access point and a plurality of stations using OFDMA or MIMO signaling in order to maximize resources utilization and minimize feedback overhead (Oteri [0004]).
Kim, Fu, and Oteri do not specifically teach after receiving the one or more first feedback components, receiving second CSI feedback of the differential CSI feedback report, wherein the second CSI feedback comprises an updated feedback component for one of the first feedback components; and determining a precoding to use for multiple input multiple output (MIMO) communications based in part on the updated feedback component.
In an analogous art, Li discloses a method for CQI feedback (see Fig. 4. One skilled in the art can adapt Li’s teaching to apply on CSI instead of CQI) wherein after receiving the one or more first feedback components (step S425 “Wideband CQI feedback” in Fig. 4; “Then the terminal may transmit a first channel quality information on the estimated downlink channel which is an average of all subband CQIs (Channel quality indicators) at S425. At this time, a channel quality of the subband CQI is a channel quality when the downlink signal is precoded by the downlink precoding matrix.” [0090]; Fig. 4), receiving second CSI feedback of the differential CSI feedback report (first an average CQI for M subbands and then additional/updated CQI for specific ones of those subbands) of the plurality of feedback components (step S440 “differential M selected subband CQI feedback” in Fig. 4.), wherein the second CSI feedback comprises an updated feedback component for one of the first feedback components (step 450 “subband CQI feedback” in Fig. 4); and
determining a precoding to use for multiple input multiple output (MIMO) communications based in part on the updated feedback component (“Based on the estimated channel, the PMI calculator 322a may selects the precoding matrix for each level from the corresponding codebooks. Once the precoding matrix for each level is decided, the PMI calculator 322a separately feedback the PMIs of multilevel, for example, both level to the transmitter 310. After the PMIs are selected, the CQI calculator 322b may calculate many kinds of CQI such as a first channel quality information on the estimated downlink channel (the wideband CQI), second channel quality information(average M selected subband CQI) and a third channel quality information (subband CQI) for the selected PMI. The type of CQI report may be configured by the transmitter 310 by RRC signaling.” [0047-0048]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Fu and Oteri, to include Li’s method for collecting feedback channel information, in order to maximize resources utilization and minimize feedback overhead (Li [3]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s method for collecting feedback channel information into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 14, 
Li further discloses wherein the differential CSI feedback report is an aperiodic differential CSI feedback report (“The differential subband CQIs (similarly to CSIs) encoded differentially using 2 bits relative to its respective wideband CQI by PUSCH which is aperiodical feedback.” [0105-0106]) and
Fu further discloses the first configuration triggers (i.e. “Channel state information request information value” in Table 3; [0049]) the UE to transmit an aperiodic differential CSI feedback report (“TABLE 3 Channel state information request information value; Description; 00 Not to report aperiodic CSI; 01 to report aperiodic CSI, and to use wideband CQI reporting mode of periodic CSI reporting; 10 to report aperiodic CSI, and to use a differential CQI reporting mode compared to the periodic wideband CQI; 11 to report aperiodic CSI, and to use a subband CQI feedback reporting mode selected by the UE” Table 3).

Regarding claim 19 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 14, 
Oteri further discloses wherein the first configuration triggers the UE (“The AP may send out a stage 1 CSI request or trigger frame.” [0259]) to periodically transmit at least one non-differential CSI feedback report and the differential CSI feedback report (“The report may contain a differential CSI information.” [0250]) over one or more time periods (“STA(s) may send responses to the APs stage 1 CSI feedback request. The feedback may be a scheduled or random access uplink multi-user (UL-MU) transmission.  The feedback may be scheduled by an UL-MU trigger frame or may be sent by each STA autonomously in response to an uplink random access trigger frame.  Feedback may be a non-MIMO CSI feedback that may include an average of SNR of space time streams based on rank and/or channel condition number, total SNR of space time streams, and/or a resource unit based MCS Feedback (MFB) SNR.” [0260]; .

Regarding claim 20 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 14, 
Oteri further discloses wherein the indication triggers the UE (“The AP may send out a stage 1 CSI request or trigger frame.” [0259]) to periodically transmit the differential CSI feedback report over one or more time periods (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250-0252]).

Regarding claim 22 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 14, 
Li further discloses wherein the updated feedback component (i.e. specific subband) further comprises an indication of one of the first CSI feedback (first an average CQI for M subbands and then additional/updated CQI for specific ones of those subbands) that corresponds to the updated feedback component (step 460 “differential subband CQI feedback” in Fig. 4; [102]).

Regarding claim 23 (Currently Amended)
Oteri discloses an apparatus for wireless communications (“FIG. 1B depicts an exemplary wireless transmit/receive unit, WTRU 102” [0061]), comprising:
at least one processor (“processor 118” in Fig. 1B; [0061]) configured to:
obtain a configuration for reporting differential channel state information (CSI) feedback, wherein the configuration comprises at least an indication of when the apparatus is to report the differential CSI feedback; and 
report differential CSI feedback according to the configuration, wherein reporting differential CSI feedback comprises outputting a differential CSI feedback report for transmission, wherein outputting the differential CSI feedback report for transmission comprises:
outputting a plurality of feedback components associated with one or more first CSI feedback stages of the different CSI feedback report for transmission; 
after outputting the plurality of feedback components for transmission, determining an updated feedback component for a first feedback component of the plurality of feedback components; and 
outputting the updated feedback component for transmission during a subsequent second CSI feedback stage of the differential CSI feedback report, and
a memory (“memory 130, 132” in Fig. 1B; [0061]) coupled to the at least one processor.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 23 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 24 (Currently Amended)
The apparatus of claim 23, wherein:
the differential CSI feedback report is an aperiodic differential CSI feedback report;
the indication triggers the apparatus to transmit an aperiodic differential CSI feedback report; and
reporting differential CSI feedback comprises transmitting the aperiodic differential CSI feedback report for transmission in response to the indication.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 24 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 25 (Currently Amended)
The apparatus of claim 24, wherein the processor is further configured to
periodically transmit one or more non-differential CSI feedback reports for transmission over one or more time periods prior to receiving the configuration.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 25 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 26 (Currently Amended)
The apparatus of claim 25, wherein
at least one feedback components associated with an initial CSI feedback stage of the one or more first CSI feedback stages is replaced by one of the one or more non-differential CSI feedback reports output for transmission in the one or more time periods.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 26 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 27 (Currently Amended)
Oteri discloses  an apparatus for wireless communications (“the base stations 114a, 114b may be a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like.” [0051]), comprising:
at least one processor (“processor’ [0076]) configured to determine a first configuration for a user equipment (UE) to use for reporting differential channel state information (CSI) feedback (as afore-mentioned in claim 14 discussion);
output the first configuration for transmission to the UE, wherein the first configuration comprises at least an indication of when the UE is to report differential CSI feedback, wherein the differential CSI feedback comprises a differential CSI feedback report:
obtain one or more first feedback components associated with one or more first CSI feedback of the differential CSI feedback report; 
after obtaining the one or more first feedback components, obtain second CSI feedback of the differential CSI feedback report, wherein the second CSI feedback comprises an updated feedback component for one of the first feedback components; and 
determine a precoding to use for multiple input multiple output (MIMO) communications based in part on the updated feedback component; and
a memory (memory” [0076]) coupled to the at least one processor.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 27 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 28 (Currently Amended)
The apparatus of claim 27, wherein the indication triggers the UE to periodically transmit the differential CSI feedback report over one or more time periods.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 28 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Regarding claim 30 (Currently Amended)
The apparatus of claim 27, wherein the updated feedback component further comprises an indication of one of the first CSI feedback that corresponds to the updated feedback component.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 30 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 31 (New)
Kim, as modified by Fu, Oteri, and Li, previously discloses the apparatus of claim 23,
Oteri further discloses wherein the processor is further configured to provide an indication of one of the one or more first CSI feedback stages that corresponds to the updated feedback component (“The AP may send a stage 2 CSI trigger to the STAs (e.g., for the specific band of interest). On receiving the CSI, a data transmission trigger frame for DL beamformed transmission may be sent, e.g., as shown in FIG. 28. FIG. 28 is an example of Multi-Stage CSI feedback with scheduled stage 1/2 trigger frames and explicit downlink data trigger frame. A STA may reply with UL MU CSI feedback (e.g., for the specific band) using one of more of the following. The feedback may be based on time or frequency domain differential feedback. The feedback may use scalar difference or vector difference (e.g., based on mapping adjacent subcarriers in time/frequency to the range/null space of the base subcarrier).” [0263]).

Regarding claim 32 (New)
Kim, as modified by Fu, Oteri, and Li, previously discloses the apparatus of claim 23, 
Oteri further discloses wherein the transmitted updated feedback component replaces the first feedback component (“Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]); “and one or more second feedback components of the plurality of feedback components output for transmission after the first feedback component (“The AP may identify a desired band/RU based on a first stage feedback (e.g., SNR or MCS Feedback).  The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0257] and furthermore “The AP may send a stage 2 CSI trigger to the STAs (e.g., for the specific band of interest).  On receiving the CSI, a data transmission trigger frame for DL beamformed transmission may be sent, e.g., as shown in FIG. 28. FIG. 28 is an example of Multi-Stage CSI feedback with scheduled stage 1/2 trigger frames and explicit downlink data trigger frame.  A STA may reply with UL MU CSI feedback (e.g., for the specific band) using one of more of the following.  The feedback may be based on time or frequency domain differential feedback.” [0263]).

Regarding claim 33 (New)
Kim, as modified by Fu, Oteri, and Li, previously discloses the apparatus of claim 23,
Oteri further discloses wherein the updated feedback component output for transmission replaces the first feedback component (“Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]).

Claims 5-7, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Fu, Oteri, and Li, and further in view of Chakraborty et al. US Pub 2010/0227561 (hereinafter “Chakraborty”). 
Regarding claim 5 (Currently Amended)
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 1, wherein:
	Fu further discloses the indication (i.e. “Channel state information request information value” in Table 3; [0049]) triggers the UE to periodically transmit at least one nondifferential CSI feedback report (“01 to report aperiodic CSI, and to use wideband CQI reporting mode of periodic CSI reporting;” Table 3) and the differential CSI feedback report (“10 to report aperiodic CSI, and to use a differential CQI reporting mode compared to the periodic wideband CQI;” Table 3) over one or more time periods (“The periodic CSI reporting is configured by a higher-layer signaling, i.e., the period and time offset of CSI reporting is configured by a higher-layer signaling, the terminal (UE) transmits the CSI on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH) of a subframe satisfying the condition according to the period and time offset configured by the higher-layer signaling.” [0003]); and
Kim, Fu, Oteri, and Li do not specifically teach reporting differential CSI feedback comprises transmitting, during each of the one or more time periods, the at least one non-differential CSI feedback report and the differential CSI feedback report.
In an analogous art, Chakraborty discloses reporting differential CSI feedback comprises transmitting, during each of the one or more time periods, the at least one non-differential CSI feedback (i.e. “full state”) report and the differential CSI feedback (i.e. “differential state”) report (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.” [0082]; see Figs. 6-7).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Fu, Oteri, and Li, to include Chakraborty’s method for decreasing the amount of information sent on a feedback channel in order to maximize resources utilization and minimize feedback overhead (Chakraborty [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chakraborty’s method for decreasing the amount of information sent on a feedback channel into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Kim, as modified by Fu, Oteri, Li, and Chakraborty, previously discloses the method of claim 5, wherein:
Chakraborty further discloses the differential CSI feedback (i.e. “differential state”) report is transmitted after the at least one non-differential CSI feedback (i.e. “full state”) report is transmitted during each of the time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.” [0082]; see Figs. 6-7).

Regarding claim 7 (Currently Amended)
Kim, as modified by Fu, Oteri, Li, and Chakraborty, previously discloses the method of claim 6, wherein:
Oteri further discloses at least one feedback component associated with an initial CSI feedback stage of the one or more first CSI feedback stages is skipped and replaced by one of the at least one non-differential CSI feedback report transmitted in each time period (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250] and furthermore “Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]).

Regarding claim 16
Kim, as modified by Fu, Oteri, and Li, previously discloses the method of claim 15, further comprising:
Oteri further discloses determining a second configuration for the UE to use for reporting non-differential CSI feedback (i.e. “full CSI feedback” “The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0261]);
Kim, Fu, Oteri, and Li do not specifically teach signaling the second configuration to the UE, wherein the second configuration triggers the UE to periodically transmit non-differential CSI feedback over one or more time periods.
In an analogous art, Chakraborty discloses signaling the second configuration to the UE (“a combination of both differential state updates and full state updates may be used to reduce the amount of CSI transmitted on feedback channel 118.” [0082]); wherein the second configuration triggers the UE to periodically transmit non-differential CSI feedback over one or more time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.  The period in between full state updates may be based on, at least in part, the channel variability (e.g., how fast the channel conditions change).  Another embodiment may use only shorter transitions, as shown in FIG. 6, when providing CSI via the differential updates.  Yet another embodiment may use both shorter and longer transitions, as shown in FIG. 7, when providing CSI via the differential updates.” [0082]; Figs 6-7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Fu, Oteri, and Li, to include Chakraborty’s method for decreasing the amount of information sent on a feedback channel in order to maximize resources utilization and minimize feedback overhead (Chakraborty [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chakraborty’s method for decreasing the amount of information sent on a feedback channel into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Kim, as modified by Fu, Oteri, Li, and Chakraborty, previously discloses the method of claim 16, 
Chakraborty further discloses wherein the first configuration is signaled after receiving non-differential CSI feedback in at least one of the time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.” [0082]; see Figs. 6-7).

Regarding claim 18 (Currently Amended)
Kim, as modified by Fu, Oteri, Li, and Chakraborty, previously discloses the method of claim 17, 
Chakraborty further discloses wherein an initial CSI feedback of the one or more first CSI feedback of the differential CSI report comprises the non-differential CSI feedback (i.e. full state) received in the at least one of the time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.  The period in between full state updates may be based on, at least in part, the channel variability (e.g., how fast the channel conditions change).  Another embodiment may use only shorter transitions, as shown in FIG. 6, when providing CSI via the differential updates.  Yet another embodiment may use both shorter and longer transitions, as shown in FIG. 7, when providing CSI via the differential updates.” [0081-0082]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464